                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DMSION
                                 No. S:20-CV-376-D


GENERAL CASUALTY COMPANY         )
OF WISCONSIN, as subrogee of     )
Austin Trucking, LLC,            )
                                 )
                     Plaintiff,  )
                                 )
              v.                 )                                   ORDER
                                 )
MURPHY-HOFFMAN COMPANY, and )
NORTH CAROLINA KENWORTH, INC., )
d/b/a MHC KENWORTH-RALEIGH,      )
                                 )
                     Defendants. )


       On August 2S, 2020, Murphy-Hoffinan Company and North Carolina Kenworth, Inc.

("defendants") moved to dismiss General Casualty Company of Wisconsin's ("General Casualty''

or ''plaintiff") negligence claim [D.E. 13] and filed a memorandum in support [D.E. 14]. See Fed

R. Civ. P. 12(b)(6). On September 1S, 2020, General Casualty responded in opposition [D.E. 17,

18]. On September 24, 2020, defendants replied [D.E. 19]. As explained below, North Carolina's

economic loss rule bars General Casualty's negligence claim. Thus, the_ court grants defendants'

motion to dismiss and dismisses General Casualty's negligence claim.

                                                 I.

       General Casualty insured Austin Trucking, L.L.C., which owned a 201S Kenworth dump

truck. See Compl. [D.E. 1] ff 3-4. Defendants sold the dump truck to Austin Trucking and serviced

it. See id. at ff 11, 14. According to General Casualty, defendants improperly installed a positive

battery cable while replacing the dump truck's transmission. See id. at ff 12-13. On August 1S,
                                             ;


2017, a fire damaged the dump truck. See id. at ,r 11. General Casualty alleges that defendants'


            Case 5:20-cv-00376-D Document 20 Filed 10/21/20 Page 1 of 5
"improper, careless, reckless, defective and negligent service work" directly and proximately caused

the fire. Id. at 113. In accord with the insurance policy, General Casualty paid Austin Trucking

$105,774.49 for the loss of the dump truck. See id. at 116. As a subrogee of Austin Trucking,

General Casualty seeks to recover damages from defendants for breach of contract in _servicing the

dump truck. See id. at ft 20-24. General Casualty also seeks to recover damages from defendants

for negligence in servicing the dump truck. See id. at ft 25-28.

       North Carolina substantive law controls General Casualty's claims. The standard for a

motion to dismiss under Rule 12(b)(6), however, is a procedural matter controlled by federal law.

See,~ Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938); Colgan Air, Inc. v. Raytheon Aircraft

Co., 507 F.3d 270, 275 (4th Cir. 2007); Wilson v. Dryyit Sys., Inc., 206 F. Supp. 2d 749, 752

(E.D.N.C. 2002), aff'd, 71 F. App'x 960 (4th Cir. 2003) (per curiam) (unpublished). To survive a

motion to dismiss, a complaint "must contain sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotation

omitted); see Fed. R. Civ. P. 12(b)(6); Bell Atl. Corp. v. Twombly. 550 U.S. 544, 555-57 (2007);

Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam); Fauconier v. Clarke, 966 F.3d 265, 276 (4th

Cir. 2020). A court accepts all factual allegations in the complaint as true. Tellabs, Inc. v. Makor

Issues & Rights, Ltd., 551 U.S. 308, 322 (2007). A court may also consider "documents

incorporated into the complaint by reference, and matters ofwhich a court may take judicial notice."

Id. at 322. A court need not accept, however, the complaint's "legal conclusions, elements ofa cause

of action, and bare assertions devoid of further factual enhancement" Nemet Chevrolet Ltd. v.

Consumeraffairs.com, Inc., 591 F.3d 250,255 (4th Cir. 2009); see also Iqbal, 556 U.S. at 67&-79.

Similarly, a court is not bound accept as true ''unwarranted inferences, unreasonable conclusions,

or arguments." Giarratano v. Johnson, 521 F.3d 298,302 (4th Cir. 2008) (quotation omitted); see

                                                  2

             Case 5:20-cv-00376-D Document 20 Filed 10/21/20 Page 2 of 5
Iqbal, 556 U.S. at 678-79.

       Defendants move to dismiss General Casualty's negligence claim based on North Carolina's

economic loss rule. Under North Carolina's economic loss rule, a plaintiff generally cannot recover

in tort for purely economic loss where a contract, a warranty, or the UCC operates to allocate risk.

See North Carolina State Ports Auth. v. Lloyd A. Fzy Roofing Co., 294 N.C. 73, 81-82, 240 S.E.2d

345, 350-51 (1978), rejected in part on other grounds ~ Trs. of Rowan Tech. Coll. v. J. Hyatt

Hammond Assocs., Inc., 313 N.C. 230, 328 S.E.2d 274 (1985); Legacy Data Access, Inc. v.

Cadrillion. LLC, 889 F.3d 158, 164 (4th Cir~ 2018); Kelly v. Georgia-Pac. LLC, 671 F. Supp. 2d

785, 791-92 (E.D.N.C. 2009); Beaufort Builders, Inc. v. White Plains Church Ministries, Inc., 246

N.C. App. 27, 33, 783 S.E.2d 35, 39 (2016); Lord v. Customized Consulting Specialcy, Inc., 182

N.C. App. 635, 639, 643 S.E.2d 28, 30-31 (2007); Moore v. Coachmen Indus., Inc., 129 N.C. App.

389, 401-02, 499 S.E.2d 772, 780 (1998). No tort action lies "against a party to a contract who ..

. fails to properly perform the terms of the contract, even if that failure to perform was due to the

negligent or intentional conduct of that party, when the injury resulting from the breach is damage

to the subject matter of the contract." Lord, 182 N.C. App. at 639, 643 S.E.2d at 30-31 (quotation

omitted); see Legacy Data Access, Inc., 889 F.3d at 164; Beaufort Builders, Inc., 246 N .C. App. at

33, 783 S.E.2d at 39; Rountree v. Chowan cty., 252 N.C. App. 155, 159, 796 S.E.2d 827, 830

(2017); Kelly, 671 F. Supp. 2d at 791-92. The policy underlying the economic loss rule is that ''the

sale of goods is accomplished by contract and the parties are free to include, or exclude, provisions

as to the parties· respective rights and remedies.,. Moore, 129 N.C. App. at 401, 499 S.E.2d at 780;

see Kelly, 671 F. Supp. 2d at 791-92; Lord, 182 N.C. App. at 639, 643 S.E.2d at 30. The economic

loss rule reflects the fundamental differences between the goal of awarding damages in tort law (i.e.,

to compensate the victim and punish the wrongdoer for the tort) and the goal of awarding damages

                                                  3

             Case 5:20-cv-00376-D Document 20 Filed 10/21/20 Page 3 of 5
in contract law (i.e., to compensate the injured party for the breach). See Legacy Data Access, Inc.,

889 F.3dat 164; Broussard v. Meineke Disc. Muffler Shops, Inc., 155 F.3d 331,346 (4th Cir. 1998);

Strum v. Exxon Co., USA, 15 F.3d 327,330 (4th Cir. 1994). Thus, the rule confines parties to a

contract's terms should a party seek redress concerning the contract. See Legacy Data Access, Inc.,

889 F.3d at 164; Broussard, 155 F.3d at 346; Strum, 15 F.3d at 330; Crop Prod. Servs., Inc. v.

Ormond, No. 4:11-CV-41-D, 2012 WL 147950, at *7 (E.D.N.C. Jan. 18, 2012) (unpublished).

       North Carolina courts recognize limited exceptions to the economic loss rule. See,~ Ellis

v. Louisiana-Pac. Com., 699 F.3d 778, 783-86 (4th Cir. 2012). If a defendant owed a duty

independent of and distinguishable from a duty owed by contract, then a plaintiff can recover in both

tort and contract for the same course of conduct. See Strum, 15 F.3d at 330-31; Kelly. 671 F. Supp.

2d at 791. In other words, ''where there is an identifiable tort even though the tort also constitutes,

or accompanies, a breach of contract, the tort itself may give rise to a claim." Newton v. Standard

Fire Ins. Co., 291 N.C. 105, 111, 229 S.E.2d 297, 301 (1976). Aggravating elements (e.g., fraud,

malice, reckless indifference, or oppression) also must accompany the allegedly tortious conduct.

See NewtoD., 291 N.C. at 112,229 S.E.2d at 301; Strum, 15 F.3d at 331. To determine whether an

exception to North Carolina's economic loss rule applies, courts focus on whether the plaintiff has

plausibly alleged a duty that exists independently of a duty arising from a contract. See Legacy Data

Access, Inc., 252 N.C. App. at 158--61, 889 F.3d at 165-66; Ellis, 699 F.3d at 783-86; Broussard,

155 F.3d at 346; Rountree, 252 N.C. App. at 158--61, 796 S.E.2d at 830-32; Crokerv. Yadkin Inc.,

130 N.C. App. 64, 69, 502 S.E.2d 404, 407 (1998).

       General Casualty has not plausibly alleged a duty that exists independently of a duty arising

from the contract to service the dump truck between Austin Trucking and defendants. Accordingly,

North Carolina's economic loss bars General Casualty's negligence claim. See, ~ Legacy Data

                                                  4

             Case 5:20-cv-00376-D Document 20 Filed 10/21/20 Page 4 of 5
Access, Inc., 889 F.3d at 16S--66; Ellis, 699 F.3d at 783-84; Broussard, 15S F.3d at 346; Strum, 1S

F.3d at 330; Braswell Egg Co. v. Poultry Mgt. Sys., Inc., No. S:19-CV-S02-D, 2020 WL 4938432,

at *9 (E.D.N.C. Aug. 24, 2020); CDI Cor;p. v. HCL Am., Inc., No. S:17-CV-SS0-D, 2019 WL

108377S at *3-4 (E.D.N.C. Mar. 7, 2019) (unpublished); LRP Hotels of Carolina, LLC v. Westfield

Ins. Co., No. 4:13-CV-94-D, 2014 WL S581049, at *S--6 (E.D.N.C. Oct. 31, 2014) (unpublished);

Cor;p. Prod. Servs., Inc., 2012 WL 1479S0, at *7; Kelly, 671 F. Supp. 2d at 790--06.

                                             , II.

       In sum, the court GRANTS defendants' motion to dismiss plaintiff's negligence claim [D.E.

13].

       SO ORDERED. This~ day of October 2020.



                                                          1~to~VE~m
                                                          United States District Judge




                                                 s
            Case 5:20-cv-00376-D Document 20 Filed 10/21/20 Page 5 of 5
